IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-10280
                          Summary Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CRAIG E. CALDWELL,
                                      Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 3:96-CR-95-T
                         - - - - - - - - - -
                            April 24, 1996

Before GARWOOD, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Craig E. Caldwell appeals from the district court's order

denying his motion for release pending trial.     The district

court's decision rests on its conclusion that Caldwell is a

danger to any other person or the community and that no

conditions will reasonably assure safety.     That conclusion is

supported by the record.    See United States v. Rueben, 974 F.2d

580, 586 (5th Cir. 1992), cert. denied, 507 U.S. 940 (1993).

Caldwell has also filed a motion for release pending appeal.       The

motion is DENIED, and the district court's detention order is

AFFIRMED.

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.